      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 1 of 29




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION
SANHO CORPORATION,
      Plaintiff,
                                                       Civil Action No.
                      v.
                                                      1:18-cv-05385-SDG
KAIJET TECHNOLOGY INTERNATIONAL
LIMITED, INC., and KAIJET TECHNOLOGY
INTERNATIONAL CORPORATION, INC.,
dba “j5create;” and DOES 1-10,
      Defendants.

SANHO CORPORATION,
      Plaintiff,
                                                        Civil Action No.
                      v.                              1:20-cv-02150-SDG
                                                      [consolidated case]
KAIJET TECHNOLOGY INTERNATIONAL
LIMITED, INC.; KAIJET TECHNOLOGY
INTERNATIONAL CORPORATION; MAGIC
CONTROL TECHNOLOGY; STARVIEW
GLOBAL LIMITED, each doing business as
“J5Create;” and DOES 1-10,
      Defendants.

                           OPINION AND ORDER

     This matter is before the Court on Plaintiff Sanho Corporation’s (Sanho)

motion to dismiss two counterclaims filed by Defendant KaiJet Technology

International Limited, Inc. (KaiJet US) [ECF 197] and Defendant Magic Control

Technology’s (MCT) motion to dismiss [ECF 236]. For the following reasons,
        Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 2 of 29




Sanho’s motion is GRANTED IN PART and DENIED IN PART and MCT’s

motion is GRANTED.1

I.     Background

       This case concerns allegations of patent infringement. On May 25, 2018,

Sanho filed its initial Complaint solely against KaiJet US.2 On November 14, 2019,

Sanho filed its Third Amended Complaint, adding KaiJet Technology

International Corporation, Inc. (KaiJet Taiwan) as a named Defendant.3 On May

19, 2020, Sanho filed a separate patent infringement action against KaiJet US,

KaiJet Taiwan, MCT, and Starview Global Limited (hereafter, the Consolidated

Complaint).4 That action was initially assigned to U.S. District Court Judge

Timothy C. Batten, Sr.

       On August 25, 2020, KaiJet US filed its Answer to the Consolidated

Complaint and asserted five counterclaims.5 On September 29, Sanho filed the




1    MCT has also submitted a motion for leave to file matters under seal [ECF 255].
     For good cause shown, that motion is GRANTED.
2    ECF 1.
3    ECF 88.
4    Case No. 20-cv-02150-TCB (Case 2150), ECF 1 (Compl.).
5    Case 2150, ECF 24. After consolidation, KaiJet US’s Answer and Counterclaims
     to the Consolidated Complaint were docketed in this action at ECF 205.
        Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 3 of 29




instant motion to dismiss counterclaim Counts IV and V.6 On October 19, Judge

Batten granted Sanho’s motion to consolidate the two actions before the

Undersigned.7 KaiJet US filed a response in opposition to Sanho’s motion to

dismiss counterclaims on November 9 and Sanho filed its reply on November 23.8

On February 26, 2021, MCT filed its motion to dismiss the Consolidated Complaint

on personal jurisdiction grounds.9 Sanho filed a response in opposition to MCT’s

motion on March 12.10 MCT filed its reply on March 26.11

II.     Sanho’s Motion to Dismiss

        Sanho requests the dismissal under Federal Rule of Civil Procedure 12(b)(6)

of counterclaim Count IV (false marketing under 35 U.S.C. § 292) and Count V

(declaratory judgment of unenforceability of U.S. Patent No. 10,572,429 (the ‘429

Patent)) asserted in KaiJet US’s Answer to the Consolidated Complaint.12




6     Case 2150, ECF 38. After consolidation, Sanho’s motion to dismiss was
      docketed in this action at ECF 197.
7     ECF 43.
8     ECF 210; ECF 214.
9     ECF 236.
10    ECF 243.
11    ECF 253.
12    ECF 197.
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 4 of 29




      a.     Legal Standard

      The Court evaluates a motion to dismiss a counterclaim pursuant to

Rule 12(b)(6) in the same manner as a motion to dismiss a complaint. United States

v. Zak, 481 F. Supp. 3d 1305, 1307 (N.D. Ga. 2020). Rule 8(a)(2) requires a pleading

to contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) provides for the dismissal of

a pleading that fails to state a claim upon which relief can be granted. Fed. R. Civ.

P 12(b)(6). “To survive a motion to dismiss, a [pleading] must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). A claim is facially plausible if “the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      This pleading standard “does not require detailed factual allegations,” but

“requires    more     than     unadorned,      the-defendant-unlawfully-harmed-me

accusations.” McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir. 2018)

(quoting Iqbal, 556 U.S. at 678) (brackets omitted). A complaint providing mere

“labels and conclusions,” “formulaic recitation[s] of the elements of a cause of

action,” or “naked assertions devoid of further factual enhancement” will not
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 5 of 29




suffice. Simpson v. Sanderson Farms, Inc., 744 F.3d 702, 708 (11th Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). Although the “plausibility standard is not akin to

a probability requirement at the pleading stage,” it demands “enough fact[s] to

raise a reasonable expectation that discovery will reveal evidence of the claim.”

Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (citing Twombly,

550 U.S. at 556).

      b.     Discussion

             i.     False Marketing (Counterclaim Count IV)

      The federal Patent Act permits a party to file a civil action against an

individual or entity that “marks upon, or affixes to, or uses in advertising in

connection with any unpatented article, the word ‘patent’ or any word or number

importing that the same is patented, for the purpose of deceiving the public.”

35 U.S.C. § 292(a). See also Clontech Lab’ys, Inc. v. Invitrogen Corp., 406 F.3d 1347,

1352 (Fed. Cir. 2005) (“When the statute refers to an ‘unpatented article’ the statute

means that the article in question is not covered by at least one claim of each patent

with which the article is marked.”). “[T]he two elements of a § 292 false marking

claim are (1) marking an unpatented article and (2) intent to deceive the public.”

Juniper Networks, Inc. v. Shipley, 643 F.3d 1346, 1350 (Fed. Cir. 2011) (quoting Forest

Grp. Inc. v. Bon Tool Co., 590 F.3d 1295, 1300 (Fed. Cir. 2009)).
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 6 of 29




      Because a claim for false marketing “requires an intent to deceive the

public . . . [such] claims must satisfy the heightened pleading standard of Fed. R.

Civ. P. 9(b).” Juniper, 643 F.3d at 1350. To satisfy this standard, a plaintiff must

“state with particularity the circumstances constituting fraud or mistake.” Fed. R.

Civ. P. 9(b). This requires a plaintiff to “plead in detail the specific who, what,

when, where, and how of the alleged fraud . . . [and] set forth more than the neutral

facts necessary to identify the transaction.” Juniper, 643 F.3d at 1350. “[A]lthough

knowledge and intent may be averred generally . . . the pleadings [must] allege

sufficient underlying facts from which a court may reasonably infer that a party

acted with the requisite state of mind.” In re BP Lubricants USA Inc., 637 F.3d 1307,

1311 (Fed. Cir. 2011).

      In counterclaim Count IV, KaiJet US alleges Sanho falsely marked the New

HyperDrive DUO product with U.S. Patent Nos. D855,616 (the ‘616 Patent),

D813,875 (the ‘875 Patent), and D844,618 (the ‘618 Patent). Sanho argues KaiJet US

has not sufficiently plead scienter; i.e., Sanho’s intent to deceive the public.

“Intent to deceive is a state of mind arising when a party acts with sufficient

knowledge that what it is saying is not so and consequently that the recipient of

its saying will be misled into thinking that the statement is true.” Forest Grp.,

590 F.3d at 1300. Here, the Court finds KaiJet US has plead sufficient facts that,
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 7 of 29




treated as true, demonstrate Sanho acted with the requisite state of mind.

Specifically—and unlike the facts of In re BP Lubricants, 637 F.3d at 1312—

KaiJet US makes specific factual allegations that Sanho knew its marketing was

false, beyond a “bare assertion” of Sanho’s business sophistication and experience

in litigating patents. Treating KaiJet US’s allegations as true, the Court may infer

that Sanho knew the New HyperDrive DUO was not covered by the ‘616 Patent,

‘875 Patent, or ‘618 Patent, yet continued to manufacture and market it as so. That

is enough to survive this motion to dismiss. See Homtex, Inc. v. Leggett & Platt, Inc.,

No. CV-11-S-1349-NE, 2012 WL 10785665, at *7 (N.D. Ala. June 6, 2012);

ERBE USA, Inc. v. Byrne Med., Inc., No. 1:11-cv-1480-AT, 2011 WL 13220386, at *4

(N.D. Ga. July 22, 2011).

             ii.    Declaratory Judgment (Counterclaim Count V)

      In counterclaim Count V, KaiJet US asserts the ‘429 Patent should be

invalidated and declared unenforceable due to inequitable conduct committed by

the “Applicant.” According to KaiJet US, the “Applicant” breached its duty of

good faith and candor by intentionally failing to disclose material information to

the United States Patent and Trademark Office (USPTO). This material

information included prior art in the form of previous sales of the Hyperdrive

product and references cited in a related European patent application.
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 8 of 29




      Inequitable conduct is an equitable defense to patent infringement by which

an accused infringer asserts that the at-issue patent is unenforceable because of the

patentee’s representations to the USPTO during prosecution. Therasense, Inc. v.

Becton, Dickinson & Co., 649 F.3d 1276, 1285 (Fed. Cir. 2011). To succeed, the

accused infringer must first “prove that the applicant misrepresented or omitted

material information with the specific intent to deceive the [USPTO],” then the

“district court must weigh the equities to determine whether the applicant’s

conduct before the [USPTO] warrants rendering the entire patent unenforceable.”

Id. at 1287. Given the potential scope of its remedy, the inequitable conduct defense

has been characterized as “the atomic bomb of patent law.” Id. At the pleading

stage, the alleged infringer must plead the defense with particularity under

Rule 9(b). Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1327 (Fed. Cir. 2009).

According to the Federal Circuit:

             [T]o plead the “circumstances” of inequitable conduct
             with the requisite “particularity” under Rule 9(b), the
             pleading must identify the specific who, what, when,
             where, and how of the material misrepresentation or
             omission committed before the PTO. Moreover, although
             “knowledge” and “intent” may be averred generally, a
             pleading of inequitable conduct under Rule 9(b) must
             include sufficient allegations of underlying facts from
             which a court may reasonably infer that a specific
             individual (1) knew of the withheld material information
             or of the falsity of the material misrepresentation, and
        Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 9 of 29




                 (2) withheld or misrepresented this information with a
                 specific intent to deceive the PTO.

Id. at 1328–29.

       KaiJet US has failed to sufficiently allege the “who” of its inequitable

conduct counterclaim. KaiJet US repeatedly refers to the unnamed “Applicant” as

the individual or entity “who filed the application that resulted in the

‘429 Patent.”13 According to KaiJet US, this “Applicant” had a “duty to disclose to

the USPTO all information known to be material to patentability with respect to

the ‘429 Patent.”14 But KaiJet US does not attempt to identify this “Applicant.”

Reading the pleading as a whole, “Applicant” could possibly refer to non-parties

Zhuowen Liao or GoPod Group Ltd.15 But as indicated by KaiJet US’s opposition

brief, the term “Applicant” could also implicate “patent counsel and any persons

at GoPod Group Ltd. who were involved in the preparation or prosecution of the

application that led to the ‘429 Patent.”16

       In Exergen, the Federal Circuit agreed with the district court that the

defendant failed to sufficiently allege the “who” of an inequitable conduct



13   ECF 205, ¶ 45.
14   Id. ¶ 46.
15   Id. ¶ 15. See also ECF 204-1 (‘429 Patent).
16   ECF 210, at 16.
      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 10 of 29




counterclaim because “the pleading refers generally to ‘Exergen, its agents and/or

attorneys,’ but fails to name the specific individual associated with the filing or

prosecution of the application issuing as the ’685 patent, who both knew of the

material information and deliberately withheld or misrepresented it.”

Exergen, 575 F.3d at 1329 (citation omitted).

      Similarly, in Mitsubishi Heavy Industries, Ltd. v. General Electric Co., the

district court relied on Exergen and dismissed a similar counterclaim for failure to

sufficiently allege the “who.” No. 6:10-cv-812-ORL-28, 2012 WL 831525, at *2 (M.D.

Fla. Mar. 12, 2012). The Mitsubishi court found that, although defendant’s defense

“goes into significant detail and actually mentions individuals associated with

Mitsubishi by name, it fails to specify an individual or individuals responsible for

making omissions and misrepresentations in the patent process.” Id. Relevant

here, the court found important that:

             GE has managed to lump the named inventors,
             attorneys, and agents together under the title
             “Applicants,” and through the “or” portion GE has
             disjoined them; the result is that GE has failed to
             specifically identify who is guilty of misconduct.
             Looking at the Eighth Defense, it is impossible to
             determine who is alleged to have been engaged in
             deceptive conduct—one or more of the named or
             unnamed Applicants.

Id.
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 11 of 29




       KaiJet US’s counterclaim suffers from the same deficiency as articulated in

Exergen and Mitsubishi. It fails to specifically identify the individual or entity

responsible for the alleged inequitable conduct before the USPTO. This is

insufficient to satisfy Rule 9(b). Therefore, counterclaim Count V is dismissed

without prejudice.

III.   MCT’s Motion to Dismiss

       MCT argues the claims alleged against it in the Consolidated Complaint

must be dismissed under Rule 12(b)(2) for lack of personal jurisdiction.

Federal Circuit law governs when “the jurisdictional issue is intimately involved

with the substance of the patent laws.” Avocent Huntsville Corp. v. Aten Int’l Co.,

552 F.3d 1324, 1328 (Fed. Cir. 2008). Absent jurisdictional discovery or an

evidentiary hearing, “a plaintiff need only to make a prima facie showing that

defendants are subject to personal jurisdiction.” Elecs. For Imaging, Inc. v. Coyle,

340 F.3d 1344, 1349 (Fed. Cir. 2003). “A prima facie case is established if the plaintiff

presents enough evidence to withstand a motion for directed verdict.” Meier ex rel.

Meier v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1269 (11th Cir. 2002). The district court

is required to “accept the uncontroverted allegations in the plaintiff’s complaint as

true and resolve any factual conflicts in the affidavits in the plaintiff’s favor.”

Elecs. For Imaging, 340 F.3d at 1349.
      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 12 of 29




      The Supreme Court recognizes two types of personal jurisdiction:

“general (sometimes called all-purpose) jurisdiction and specific (sometimes

called case-linked) jurisdiction.” Ford Motor Co. v. Montana Eighth Jud. Dist. Ct.,

141 S. Ct. 1017, 1024 (2021) (citing Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919 (2011)). General jurisdiction “extends to ‘any and all claims’

brought against a defendant . . . [and] [t]hose claims need not relate to the forum

State or the defendant’s activity there; they may concern events and conduct

anywhere in the world.” Id. (quoting Goodyear, 564 U.S. at 919). But this theory is

limited; a court “may exercise general jurisdiction only when a defendant is

‘essentially at home’ in the State.” Id. (quoting Goodyear, 564 U.S. at 919).

The “paradigm for[a]” for general jurisdiction are: (1) for an individual, the state

of his or her domicile, and (2) for a corporation, “the place of incorporation and

principal place of business.” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014).

Here, the Court need not consider general jurisdiction. It is undisputed that MCT

is incorporated and maintains its principal place of business in Taiwan. Thus, it

cannot properly be considered “at home” in Georgia.

      That leaves specific personal jurisdiction. This theory hinges “on an

affiliation between the forum and the underlying controversy.” Goodyear, 64 U.S.

at 919 (citation omitted). See also Ford, 141 S. Ct. at 1024 (“Specific jurisdiction is
      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 13 of 29




different: It covers defendants less intimately connected with a State, but only as

to a narrower class of claims.”). The inquiry is two-fold: “whether a forum state’s

long-arm statute permits service of process and whether assertion of personal

jurisdiction violates due process.” Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566

F.3d 1012, 1017 (Fed. Cir. 2009). Georgia’s long-arm statute must be considered

independently, as it “imposes independent obligations that a plaintiff must

establish for the exercise of personal jurisdiction that are distinct from the

demands of procedural due process.” Diamond Crystal Brands, Inc. v. Food Movers

Int’l, Inc., 593 F.3d 1249, 1259 (11th Cir. 2010) (interpreting Innovative Clinical &

Consulting Servs., LLC v. First Nat’l Bank of Ames, Iowa, 279 Ga. 672 (2005)).

      a.     Sanho’s Prima Facie Burden

      Sanho has failed to establish a prima facie case of personal jurisdiction over

MCT under either the long-arm statute or constitutional due process.

Sanho’s jurisdictional allegations are plagued by their cumulative nature. Sanho

makes only sparse, fleeting references to MCT in the Consolidated Complaint.

Instead, the pleading repeatedly lumps all four Defendants together under the

collective umbrella “Kaijet” without alleging specific acts taken by each.

Even more problematic, Sanho fails to articulate a single contact—tangible or

intangible—between MCT and Georgia. The largely conclusory allegations are
      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 14 of 29




only directed at the amalgamated, fictitious “Kaijet” and lack the requisite

specificity to sustain Sanho’s burden. See Brazil v. Janssen Rsch. & Dev. LLC, 249 F.

Supp. 3d 1321, 1331 (N.D. Ga. 2016) (collecting cases). See also Knieper v. Forest Grp.

USA, Inc., No. 4:15-cv-0222-HLM, 2016 WL 9450454, at *5 (N.D. Ga. Mar. 3, 2016).

      Sanho attempts to justify its group-pleading style by pointing the Court to

Quashie v. Olympus Am., Inc., 315 F. Supp. 3d 1329 (N.D. Ga. 2018). In that case, the

district court distinguished Brazil and found that the plaintiff alleged a prima facie

case of personal jurisdiction, even though her pleading “[did] not contain

allegations tailored to each defendant,” but “[made] the very same allegations

against” each defendant “without any effort to distinguish between the [ ]

entities.” Id. at 1335. Quashie is not persuasive here for two reasons. Most crucially,

the Quashie court found that the plaintiff “ha[d] included jurisdictional allegations

against each defendant.” Id. Sanho has not done so here. Liberally construed, the

only jurisdictional allegation in the Consolidated Complaint specifically relating

to MCT reads:

             If and to the extent that Kaijet US, Kaijet Taiwan, MCT,
             Star View and its owners, officers, [and] directors are
             separate, then they are co-conspirators in carrying out
             the plan and each performed several overt acts in
             furtherance of that plan. For example, Kaijet Taiwan
             contends that it manufactures the infringing devices; Star
             View, MCT, Kaijet US and Kaijet Taiwan import the
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 15 of 29




             infringing devices into Georgia; and MCT, Kaijet Taiwan
             and Kaijet US sell and offer to sell the infringing devices
             in the United States and in Georgia. All of them
             participated in the various concept and development
             phases and all aided and abetted the other in fulfilling
             their responsive roles in executing the joint plan. Kaijet
             and its alter ego entities directly and indirectly infringed
             on Plaintiff’s intellectual property.17

       Absent is a single non-conclusory factual allegation plausibly stating that

MCT has even the most basic connection to, or contact with, Georgia. See Iqbal,

556 U.S. at 681 (conclusory allegations are “not entitled to be assumed true”).

This violates the fundamental tenet that the jurisdictional contacts of each

defendant be evaluated separately. Walden v. Fiore, 571 U.S. 277, 283 (2014).

Sanho’s group-pleading style obfuscates the Court’s ability to do so here.

       The Quashie court additionally found important that none of the defendants

had     “submitted     an    affidavit    challenging     [p]laintiff’s   jurisdictional

allegations.” Quashie, 315 F. Supp. 3d at 1335. In this Court’s view, that inquiry is

not appropriate at the threshold stage; i.e., whether Sanho’s factual allegations—

treated as true—are enough to establish a prima facie case of jurisdiction. See Diulus

v. Am. Express Travel Related Servs. Co., Inc., 823 F. App’x 843, 849 (11th Cir. 2020)

(“[T]he plaintiff bears the initial burden of alleging in the complaint sufficient facts



17   ECF 204, ¶ 11.
      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 16 of 29




to make out a prima facie case of jurisdiction. If the plaintiff doesn’t meet his

burden, the district court doesn’t go to the second and third steps of the burden-

shifting process, and the motion should be granted.”). In any event, Quashie is also

not on point because, as discussed below, MCT has proffered evidence

contradicting Sanho’s allegations. Accordingly, Sanho has not met its prima facie

burden. This alone is enough to grant MCT’s motion to dismiss.

      b.     Sanho’s Jurisdictional Evidence

      Even if, arguendo, the Court found Sanho’s allegations sufficient to establish

a prima facie case of personal jurisdiction, such allegations are not supported by the

evidence as to survive this motion to dismiss.

             i.     The Georgia Long-Arm Statute

      The long-arm statute only reaches a non-defendant whose conduct brings it

within the coverage of one of the six subsections of O.C.G.A. § 9-10-91. In the

Consolidated Complaint, Sanho contends MCT is subject to jurisdiction under any

of the first three subsections:

             A court of this state may exercise personal jurisdiction
             over any non[-]resident . . . as to a cause of action arising
             from any of the acts, omissions, ownership, use, or
             possession enumerated in this Code section, in the same
             manner as if he or she were a resident of this state, if in
             person or through an agent, he or she:

             (1) Transacts any business within this state;
      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 17 of 29




             (2) Commits a tortious act or omission within this state,
             except as to a cause of action for defamation of character
             arising from the act;

             (3) Commits a tortious injury in this state caused by an
             act or omission outside this state if the tort-feasor
             regularly does or solicits business, or engages in any
             other persistent course of conduct, or derives substantial
             revenue from goods used or consumed or services
             rendered in this state.

O.C.G.A. § 9-10-91(1) to (3). The Court must construe and interpret the long-arm

statute literally. Diamond Crystal, 593 F.3d at 1259.

                    1.     O.C.G.A. § 9-10-91(1)

      The “transacts any business” provision in subsection (1) permits the exercise

of personal jurisdiction over a non-resident defendant if:

             (1) the non[-]resident defendant has purposefully done
             some act or consummated some transaction in this state,
             (2) if the cause of action arises from or is connected with
             such act or transaction, and (3) if the exercise of
             jurisdiction by the courts of this state does not offend
             traditional fairness and substantial justice.

Aero Toy Store, LLC v. Grieves, 279 Ga. App. 515, 517–18 (2006). The scope of

subsection (1) reaches “to the maximum extent permitted by procedural due

process.” Innovative Clinical, 279 Ga. at 675.

      As noted, Sanho does not plausibly allege MCT has transacted any business

in Georgia. At best, Sanho alleges “Kaijet . . . transacts business that constitutes the
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 18 of 29




acts of infringement complained of in this judicial district” and has “engaged in a

scheme whereby it designs, develop[s], manufacturers, markets, distributes, and

sells the infringing devices in Georgia.”18 MCT presents evidence directly refuting

these allegations. According to MCT’s CEO Pei-Chung (James) Liu:

             MCT does not make, use, offer to sell, sell, or import any
             products in Georgia and does not engage in any activities
             in Georgia. MCT does not currently and has never
             owned, leased or maintained any real property in
             Georgia. MCT does not have employees, representatives
             or agents in Georgia. MCT is not (nor has ever) registered
             with the Georgia Secretary of State to act or transact
             business in Georgia. MCT has never paid or owed
             corporate income taxes to the State of Georgia and has
             never maintained (or needed to maintain) a taxpayer
             identification address, bank account, or telephone listing
             in Georgia.19

       Sanho does not submit evidence directly refuting James Liu’s declaration.

Rather, Sanho argues James Liu’s declaration is not credible. But credibility

determinations are not within the Court’s purview at this stage.

       Sanho also points to a series of emails it contends was exchanged by various

employees of MCT. It is true that, for subsection (1), “a defendant need not

physically enter the state,” as “a non[-]resident’s mail, telephone calls, and other




18   ECF 204, ¶¶ 4, 8.
19   ECF 236-1, ¶ 6.
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 19 of 29




intangible acts, though occurring while the defendant is physically outside of

Georgia, must be considered.” Diamond Crystal, 593 F.3d at 1264. This includes

emails. See POWERbahn, LLC v. Found. Fitness LLC, No. 1:17-cv-2965-AT, 2020 WL

1467248, at *5–*6 (N.D. Ga. Jan. 29, 2020); Hi-Tech Pharms. Inc. v. Dynamic Sports

Nutrition, LLC, No. 1:16-cv-949-MHC, 2016 WL 9454418, at *3 (N.D. Ga. Dec. 28,

2016). Unlike the issue addressed in the Court’s prior Order concerning KaiJet

Taiwan,20 however, Sanho’s proffered emails as to MCT are inconclusive and

unpersuasive. It is ostensibly impossible to discern where these emails—largely

exchanged between a host of users with @j5create.com addresses—originated or

were directed. Moreover, although some emails tangentially discuss the disputed

products, none of them relate to MCT conducting any business in Georgia. In fact,

it appears that only one email chain concerns a message initiated by an employee

of MCT. This is not enough to establish personal jurisdiction under subsection (1).

             ii.    O.C.G.A. § 9-10-91(2)

       To assert jurisdiction under subsection (2), a plaintiff must show the

defendant “commit[ted] a tortious act or omission within” Georgia. O.C.G.A. § 9–

10–91(2). A tortious act or omission occurs “either where the allegedly negligent




20   See ECF 185.
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 20 of 29




act or omission was made . . . or where the damage was sustained . . . [but] not at

the place of the economic consequences of that inquiry.” Gee v. Reingold, 259 Ga.

App. 894, 897 (2003) (quoting Atlanta Propeller Svc. v. Hoffman GmbH & Co. KG,

191 Ga. App. 529, 530 (1989)). In the Consolidated Complaint, Sanho alleges

“Kaijet . . . committed the tortious acts of infringement complained of in this

judicial district [and] committed a tortious injury in Georgia caused by an act

occurring outside [ ] Georgia.”21 In response, MCT presents evidence that all of its

relevant activities concerning the disputed products—including manufacturing

and sales—occurred in Taiwan.22 Sanho offers no direct evidence to the contrary.

Sanho points to James Liu’s admission that “MCT is aware that KaiJet US sells

certain products that [MCT] manufactures in the U.S.”23 But this is not evidence

that MCT itself committed a tort within Georgia. Sanho has not satisfied

subsection (2).

                 iii.   O.C.G.A. § 9-10-91(3)

       To determine if personal jurisdiction is proper under subsection (3) of the

long-arm statute:



21   ECF 204, ¶ 4.
22   ECF 236-1, ¶ 5.
23   Id. ¶ 11.
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 21 of 29




             Georgia courts consider many factors including—but not
             limited to—whether a defendant (1) regularly does
             business or solicits business within Georgia; (2) engages
             in a persistent course of conduct within Georgia;
             (3) derives substantial revenue from services rendered
             within Georgia; (4) has employees located within
             Georgia; or (5) is authorized to do business in Georgia.

LABMD, Inc. v. Tiversa, Inc., 509 F. App’x 842, 845 (11th Cir. 2013) (citing Gust v.

Flint, 257 Ga. 129, 129 (1987); ETS Payphone, Inc. v. TK Indus., 236 Ga. App. 713,

715–16 (1999)).

       In the Consolidated Complaint, Sanho alleges that “KaiJet regularly does or

solicits business, or engages in any other persistent course of conduct, or derives

substantial revenue from goods used or consumed or services rendered [in]

Georgia.”24 As stated above, MCT submits evidence that: (1) it does not make, use,

sell, or import products in Georgia; (2) it is not registered to transact business in

Georgia; and (3) it has never paid taxes or maintained property in the State.25

Sanho does not respond with direct evidence to the contrary. Thus, Sanho has not

met subsection (3). See LABMD, 509 F. App’x at 845 (“[Defendant] is not registered

to do business in Georgia, has no employees or customers in Georgia, derives no

revenue from business activities in Georgia, owns no Georgia property, and pays


24   ECF 204, ¶ 4.
25   ECF 236-1, ¶ 6.
      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 22 of 29




no Georgia taxes. [Defendant’s] contact with Georgia consisted of one phone call

and nine emails to [plaintiff]. Such contact is not enough under Georgia law to

subject [defendant] to personal jurisdiction in Georgia courts.”).

      c.     Constitutional Due Process

      Because Sanho failed to establish personal jurisdiction over MCT under

Georgia’s long-arm statute, the Court need not analyze whether the exercise of

personal jurisdiction would be consistent with constitutional due process.

See FisherBroyles, LLP v. Juris L. Grp., No. 1:14-cv-1101-WSD, 2015 WL 630436, at *6

(N.D. Ga. Feb. 12, 2015). Nonetheless, the Court briefly notes that Sanho has

likewise not met its burden here either.

      “The Due Process Clause of the Fourteenth Amendment constrains a State’s

authority to bind a non[-]resident defendant to a judgment of its courts.”

Walden, 571 U.S. at 283 (citing World–Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 291 (1980)). Under due process principles, the Court may “exercise specific

jurisdiction over the defendant if the cause of action ‘arises out of’ or ‘relates to’

the defendant’s in-state activity.” Breckenridge Pharm., Inc. v. Metabolite Labs., Inc.,

444 F.3d 1356, 1360–61 (Fed. Cir. 2006) (quoting Burger King Corp. v. Rudzewicz, 471

U.S. 462, 472–73 (1985)). This requires the existence of “sufficient ‘minimum

contacts’ such that maintenance of the suit does not offend ‘traditional notions of
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 23 of 29




fair play and substantial justice.’” Id. at 1361 (quoting Burger King, 471 U.S. at 476–

78). To guide this inquiry, the Federal Circuit had formulated a three-part test:

whether “(1) the defendant purposefully directed its activities at residents of the

forum, (2) the claim arises out of or relates to those activities, and (3) assertion of

personal jurisdiction is reasonable and fair.” Id. at 1363.26

       To reiterate, Sanho has not made out a prima facie case of personal

jurisdiction that would satisfy the parameters of constitutional due process.

And even if the Court found its allegations sufficient, arguendo, MCT has

submitted direct evidence contradicting this theory. Sanho does not point to

contrary evidence. At best, Sanho offers a limited number of inconclusive emails

that do not establish that MCT had any purposeful contacts with Georgia. In sum,

personal jurisdiction is additionally lacking under the principles of constitutional

due process.

       d.      Sanho’s Alter Ego Allegations Are Insufficient to Establish
               Personal Jurisdiction Over MCT.

       Sanho devotes several paragraphs in the Consolidated Complaint to an alter

ego theory of personal jurisdiction over the separate KaiJet US, KaiJet Taiwan,




26   This test comports with the Eleventh Circuit’s approach. See, e.g., Louis Vuitton
     Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013).
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 24 of 29




MCT, and Star View entities.27 “For purposes of specific personal jurisdiction, the

contacts of [one entity] may be imputed to the defendant under [ ] an . . . alter ego

theory.” Celgard, LLC v. SK Innovation Co., 792 F.3d 1373, 1379 (Fed. Cir. 2015).28

But the Federal Circuit has cautioned that “the corporate form is not to be lightly

cast aside” and “should be recognized and upheld, unless specific, unusual

circumstances call for an exception.” 3D Sys., Inc. v. Aarotech Lab’ys, Inc., 160 F.3d

1373, 1380 (Fed. Cir. 1998). See also RMS Titanic, Inc. v. Zaller, 978 F. Supp. 2d 1275,

1301–02 (N.D. Ga. 2013) (“An alter ego theory of personal jurisdiction generally

provides that a non-resident parent corporation is amenable to suit in the forum

state if the parent company exerts so much control over the subsidiary that the two

do not exist as separate entities but are one and the same for purposes of

jurisdiction.”).

       It is well-established that “as long as a parent and a subsidiary are separate

and distinct corporate entities, the presence of one in a forum state may not be


27   ECF 204, ¶¶ 4, 7–10.
28   This principle is likewise acknowledged by the Eleventh Circuit. United States
     ex rel. v. Mortg. Invs. Corp., 987 F.3d 1340, 1355 (11th Cir. 2021) (“Federal courts
     have consistently acknowledged that it is compatible with due process for a
     court to exercise personal jurisdiction over an individual or a corporation that
     would not ordinarily be subject to personal jurisdiction in that court when the
     individual or corporation is an alter ego or successor of a corporation that
     would be subject to personal jurisdiction in that court.”).
      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 25 of 29




attributed to the other.” Brazil, 249 F. Supp. 3d at 1332. See also Amason v. Whitehead,

186 Ga. App. 320, 322 (1988) (“Because the cardinal rule of corporate law is that a

corporation possesses a legal existence separate and apart from that of its officers

and shareholders the mere operation of corporate business does not render one

personally liable for corporate acts.”) (citation omitted). As summarized by the

court in Brazil:

             Under Georgia law, ownership of a subsidiary by an out-
             of-state parent corporation without more is insufficient
             to obtain personal jurisdiction of the parent corporation.
             For a court to exercise personal jurisdiction over a parent
             because of its subsidiaries’ activities, a plaintiff must
             show that the corporate form was simply a formality,
             and that the incorporation of the subsidiaries was a sham
             or that it was used to defeat a public convenience, to
             justify wrong, protect fraud, defend crime, or any other
             reason which in equity and good conscience would
             justify the disregard of the corporate entities.

249 F. Supp. 3d at 1332. See also Ralls Corp. v. Huerfano River Wind, LLC, 27 F. Supp.

3d 1303, 1329 (N.D. Ga. 2014).

      Here, Sanho has failed to establish a prima facie case of personal jurisdiction

on the basis of an alter ego theory. Sanho again relies on group-pleading to

summarily conclude that all four “Kaijet” entities are mere instrumentalities of one

another. However, Sanho does not provide the requisite supporting details.
       Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 26 of 29




For example, according to Sanho, “all of Kaijet’s alter egos are owned, controlled

and financed by the same persons”:

             [T]here is such unity of interest and ownership that
             separate personalities of Kaijet no longer exist and failure
             to disregard their separate identities would result in
             fraud and/or injustice. For example officers, directors,
             and owners or Kaijet entities are the same, and these
             overlapping individuals exercise control over the
             internal affairs and/or daily operations of the various
             Kaijet entities. . . . Kaijet conducts activities in the United
             States and Georgia through and in concert with its alter
             ego entities. The overlapping officers, directors, and
             owners directly exercise control of Kaijet and its alter ego
             entities, and vice versa, and directly control affiliated
             Kaijet entities in Europe, Canada, and elsewhere
             abroad.29

       But absent are allegations or evidence as to the basic components of alter

ego liability. Most critically, Sanho does not address the capitalization or solvency

of any of the “Kaijet” entities. Further, Sanho articulates no details on MCT’s

compliance with corporate formalities, corporate records, or actual corporate

functioning in relation to its officers and directors.

       Sanho fares no better on consideration of the evidence. Sanho relies heavily

on the connection between Jessica Liu—the CEO of KaiJet US—and James Liu—

the CEO of MCT. Indeed, the evidence shows that: (1) James Liu is Jessica Liu’s



29   ECF 204, ¶¶ 9–10.
      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 27 of 29




father; (2) Jessica Liu owns a non-controlling 5% share of MCT; and (3) Jessica Liu

maintains an email address associated with MCT. But that does not support an

alter ego finding for purposes of personal jurisdiction. See, e.g., Pazur v. Belcher, 290

Ga. App. 703, 708 (2008) (“Sole ownership of a corporation by one person or

another corporation is not a factor, and neither is the fact that the sole owner uses

and controls it to promote his ends. There must be evidence of abuse of the

corporate form.”). In sum, Sanho has not met its burden for the Court to disregard

the separate corporate structures and exercise personal jurisdiction over MCT in

this forum under an alter ego theory.

      e.     Jurisdictional Discovery Is Not Appropriate.

      As a final argument, Sanho asserts it should be permitted to take

jurisdictional discovery in the event the Court finds it lacks personal jurisdiction

over MCT. A plaintiff has a qualified right to conduct jurisdictional discovery if

there are genuine issues in dispute. Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1214

n.7 (11th Cir. 1999); Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 730 n.7 (11th Cir.

1982). Jurisdictional discovery is appropriate to allow the plaintiff “to discover

facts that would support [its] allegations of jurisdiction.” Majd-Pour v. Georgiana

Cmty. Hosp., Inc., 724 F.2d 901, 903 (11th Cir. 1984). “Nonetheless, a district court

may properly refuse or limit jurisdictional discovery if the plaintiff has not made
      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 28 of 29




a sufficient showing that there may be a basis for exercise of jurisdiction, or if the

proposed discovery seems unlikely to shed light on the jurisdictional question.”

Cold Smoke Cap., LLC v. Gross, No. 1:11-cv-3558-WSD, 2012 WL 3612626, at *8

(N.D. Ga. Aug. 21, 2012). See also Atlantis Hydroponics, Inc. v. Int’l Growers Supply,

Inc., 915 F. Supp. 2d 1365, 1380 (N.D. Ga. 2013) (“The purpose of jurisdictional

discovery is to ascertain the truth of the allegations or facts underlying the

assertion of personal jurisdiction. It is not a vehicle for a fishing expedition in

hopes that discovery will sustain the exercise of personal jurisdiction.”).

      Between the Original and Consolidated Complaints, this action has been

pending for over three years. Extensive discovery has changed hands. This has

been augmented by Sanho’s attempt to support its jurisdictional allegations over

MCT with substantial evidence collected from other parties. At this stage, it is

highly unlikely that jurisdictional discovery will shed further light on MCT’s

contacts or ties with Georgia. In sum, Sanho has not offered sufficient justification

for jurisdictional discovery. See Atlantis Hydroponics, 915 F. Supp. 2d at 1380

(finding plaintiff not entitled to jurisdictional discovery based on its “hunch that

there may be facts—or a desire to find out if there are any facts—that justify the

exercise of personal jurisdiction”).
      Case 1:18-cv-05385-SDG Document 267 Filed 06/09/21 Page 29 of 29




IV.   Conclusion

      Sanho’s motion to dismiss [ECF 197] is GRANTED IN PART and DENIED

IN PART. MCT’s motion to dismiss [ECF 236] and motion to seal [ECF 255] are

GRANTED. The Clerk is DIRECTED to terminate MCT as a party to this case.

      SO ORDERED this the 9th day of June 2021.


                                                Steven D. Grimberg
                                          United States District Court Judge
